Citation Nr: 1134205	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision in which the RO denied service connection for PTSD.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In a June 2007 decision, the Board denied service connection for PTSD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the June 2007 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In February 2010, the Board remanded the claim for service connection for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board acknowledges that, in his June 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Board had incorrectly characterized the matter on appeal, and that the claim should be characterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran's representative cited Clemons v. Shinseki, 23 Vet. App. 1 (2009) in support of his assertion.  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has considered the holding in Clemons, however, for reasons that will be discussed below, finds that the issue on appeal is correctly characterized as reflected on the title page.  

By way of history, the Veteran initially claimed service connection for a psychiatric disability (claimed as depression and delusional thinking) in March 2000.  In a September 2001 rating decision, the RO denied service connection for major depressive disorder with psychotic features.  The Veteran filed a notice of disagreement (NOD) in June 2002.  A statement of the case (SOC) was issued in November 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2004.

In March 2004, the RO advised the Veteran that his February 2004 substantive appeal was not timely.  See 38 C.F.R. §§ 20.200, 20.302 (2010).  Later that month, the Veteran filed a NOD with the decision that his February 2004 substantive appeal was not timely, and the RO issued an SOC regarding this matter in April 2005.  During the same time period, the RO, having interpreted the February 2004 substantive appeal as a request to reopen a claim for service connection for major depressive disorder with psychotic features, in a July 2004 rating decision, determined that the claim for service connection remained denied because the evidence submitted was not new and material.  The Veteran filed a NOD with the July 2004 rating decision in August 2004.  In May 2005, the Veteran indicated that he had received the April 2005 SOC (regarding the issue of timeliness of the February 2004 substantive appeal), but that he wished to drop this appeal and file a claim for service connection for PTSD.  

In November 2005, in addition to furnishing a SOC regarding the claim for service connection for PTSD (as indicated above), the RO also issued a SOC regarding the request to reopen the claim for service connection for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features).  As also noted above, the Veteran filed a substantive appeal later that month.  In the November 2005 substantive appeal, the Veteran checked box 9.A., indicating that he wanted to appeal all of the issues listed on the SOC.  In box 10, he stated, "Issue on appeal at this time is service connection for PostTraumatic Stress Disorder."  During the November 2006 hearing, the undersigned Veterans Law Judge clarified, and the Veteran's representative confirmed, that the single issue for the Board's consideration was entitlement to service connection for PTSD.  The Veteran provided testimony regarding this matter.  Accordingly, in light of the Veteran's characterization of the issue on appeal, as reflected in the November 2005 substantive appeal, as well as the clarification of the issue during the November 2006 hearing, the Board finds that the November 2005 substantive appeal perfected only an appeal as regards the claim for service connection for PTSD.  The Veteran did not perfect an appeal as regards the request to reopen a claim for service connection for a psychiatric disorder other than PTSD at that time.  

In reaching the above conclusion, the Board has considered the Court's decision in Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Aug. 4, 2011).  In Evans, the Veteran filed a timely NOD as to six issues addressed in a rating decision.  He was furnished a SOC regarding these issues, and subsequently filed a timely Form 9.  In the Form 9, he checked box 9.A.; however, he then listed only three of the six claims addressed in the SOC.  The Board dismissed the three claims which were not listed in the Form 9, finding that the Veteran had not filed a substantive appeal as to those issues.  The Court found that the Board's unexplained statement that the Veteran in Evans limited his appeal by the manner in which he completed his VA Form 9 constituted error, particularly in light of the Board's obligation to seek clarification of this type of ambiguity under 38 C.F.R. § 20.101(d) and the veteran-friendly, non-adversarial nature of the VA claims process.  Evans, supra.  The Court also indicated that the issues on appeal could have been limited if the record was clear that Veteran wished to do so.  Id., at 9.  

In this case, for the reasons outlined above, the record is clear that, in November 2005, the Veteran was limiting his appeal to the issue of entitlement to service connection for PTSD.  As previously discussed, he specifically stated that the issue on appeal was service connection for PTSD and, during the November 2006 Board hearing, his representative confirmed that service connection for PTSD was the single issue for consideration.  Additionally, unlike in Evans, where the Veteran was furnished a single SOC addressing multiple issues, and then indicated that he wished to appeal all of the issues listed on the SOC, in this case, the Veteran was furnished two separate SOCs, each of which listed only one issue.  Therefore, the Veteran's completion of box 9.A., indicating an intent to appeal all of the issues listed on the SOC, coupled with the listing of the single issue of entitlement to service connection for PTSD, does not result in any ambiguity (as this was, indeed, the only issue listed on one of the two SOCs issued in November 2005).  

Moreover, although the pertinent regulation provides that, when the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative(s), if any, will be given notice of the potential jurisdictional defect(s) and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question(s), the Board finds that such procedural requirements are not applicable in this case.  See 38 C.F.R. § 20.101(d).  In this regard, the Board is not addressing the question of whether the November 2005 Form 9 perfected an appeal as to a claim for service connection for a psychiatric disorder other than PTSD on its own initiative; rather, this matter was raised by the Veteran's representative in his June 2011 IHP (in which he asserted that a close reading of the Veteran's VA Form 9 did not appear to limit his claim to one for service connection for PTSD).  Accordingly, the procedural requirements set forth in 38 C.F.R. § 20.101(d) are not applicable.

Further, the Board notes that, subsequent to filing of the November 2005 Form 9, the Veteran filed a claim for service connection for major depression with psychotic features in October 2008.  In a January 2009 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for major depressive disorder with psychotic features.  The Veteran filed a NOD with this rating decision in April 2010; however, in correspondence dated in April 2010, the RO advised him that this NOD was not timely.  See 38 C.F.R. § 20.302.  The Veteran did not initiate an appeal as regards the determination that his April 2010 NOD was not timely.  The Board finds, however, that the untimely April 2010 NOD can be construed as a request to reopen a claim for service connection for a psychiatric disorder other than PTSD.  As the RO has not subsequently adjudicated a request to reopen a claim for service connection for a psychiatric disorder other than PTSD, this matter is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The most persuasive medical opinion evidence on the question of current diagnosis establishes that the Veteran does not meet the diagnostic criteria for a current diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2005 pre-rating letter and an April 2010 post-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2005 VCAA letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The April 2010 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2005 letter.  After issuance of the April 2010 letter, and opportunity for the Veteran to respond, the October 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the reports of November 2000 and June 2005 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's November 2006 Board hearing, along with various statements submitted by the Veteran and his representative and his wife, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted. 

During the November 2006 hearing and in his June 2011 IHP, the Veteran's representative asserted that the June 2005 VA examination was inadequate, and asked that the Veteran be afforded a new VA examination.  However, for reasons that will be explained below, the Board finds that the June 2005 VA examination is adequate, and there is no duty to obtain an additional VA examination in this case.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).   

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).   

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010) (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for PTSD is not warranted.  

The Veteran has asserted that he has PTSD related to in-service stressors related to his service in Vietnam.  His service personnel records confirm that he served in Vietnam from November 1967 to October 1968.  

Service treatment records are negative for a diagnosis of PTSD.  While, in his October 1968 Report of Medical History, the Veteran reported that he had had nervous trouble, the physician made no comments regarding this matter, and clinical evaluation of the psychiatric system on separation examination, performed the same day, was normal.  

Post-service records of VA and private treatment reflect diagnoses of and treatment for numerous psychiatric disabilities, including major depressive disorder with psychotic features, generalized anxiety disorder, bipolar disorder, psychotic disorder, not otherwise specified, and schizoaffective disorder.  During VA hospitalization in July and August 1998, the Veteran described his military history, reporting that he was in Vietnam for approximately 11 months and saw minimal combat, but he did not report any flashbacks or nightmares related to his experience.  The Axis I diagnosis was bipolar disorder, type I, mixed.  

VA treatment records do include findings of PTSD on three occasions.  Specifically, in February 2000, the Veteran endorsed PTSD symptoms, including hypervigilance, avoidance behaviors, and distressing recollections of his time in Vietnam, including combat and atrocity exposure.  The assessment was major depression disorder, severe, recurrent with psychotic features, and PTSD.  The assessment following psychotherapy and medication management in April 2000 was major depressive disorder, partially remitted, and PTSD.  Later in April 2000, the Veteran was again evaluated by the psychiatrist who treated him in February 2000.  He noted that the Veteran continued to endorse PTSD symptoms.  The assessment was, again, major depression disorder, severe, recurrent with psychotic features, and PTSD.  

Subsequent to the above-mentioned treatment, during VA treatment in October 2000, the Veteran denied PTSD symptoms, including hypervigilance, avoidance behaviors, and distressing recollections of his time in Vietnam.  He did describe his military history as including some combat.  The assessment was major depression disorder, severe, recurrent with psychotic features versus bipolar disorder (possibly dysphoric mania), most recent episode depressed.  

During VA emergency room treatment in February 2004, the Veteran presented because of flashbacks and hallucinations of Vietnam.  The impression was schizophrenia.  The Veteran saw his VA psychiatrist the following day.  The Axis I diagnoses at that time were psychotic disorder, not otherwise specified, and history of major depressive disorder, recurrent, severe, with psychotic features, rule out bipolar disorder, not otherwise specified.  

VA treatment records further reflect that the Veteran had a positive PTSD screen in May 2004; however, subsequent PTSD screens in June 2004, July 2004, and April 2005 and were negative.  

The Veteran has been afforded two VA examinations to evaluate his claimed psychiatric disability.  On VA mental disorders examination in November 2000, he gave a history of his unit coming under constant rocket attack in Vietnam and described a traumatic incident when he lost his way on patrol for approximately five hours.  He also reported being fired upon and seeing dead and mutilated bodies.  He described nightmares regarding Vietnam every three to four months.  The Axis I diagnosis following mental status examination was major depressive disorder with psychotic features, in partial remission.  The examiner acknowledged that the Veteran had some symptoms of PTSD, i.e., occasional nightmares of traumatic events in Vietnam, but opined that he did not meet the criterion for a diagnosis of PTSD.  

More recently, the Veteran underwent a VA PTSD examination in June 2005.  The psychologist acknowledged that it was as likely as not that, in light of the Veteran's service in Vietnam, he was exposed to stressful incidents.  The Veteran described dreams about Vietnam.  The examiner performed a PTSD assessment, at which time she recorded the Veteran's reported stressors, including accidentally being shot at and coming under mortar fire.  She noted that the Veteran did not have regular intrusive thoughts about Vietnam, although they would come up when he was under significant stress.  He also reported two or three dreams about Vietnam a year.  The Veteran stated that he preferred not to talk about Vietnam, although he watched Vietnam related movies and followed the news daily.  He did not indicate any significant distress associated with war-related reminders.  He did describe some restriction of affect, although the psychologist noted that he did not appear to significantly isolate himself.  The Veteran reported sleeping seven to eight hours a night, and denied any significant problems with irritability or anger and denied symptoms of hypervigilance or exaggerated startle.  The Axis I diagnoses following mental status examination were psychotic disorder, not otherwise specified, and major depression with psychotic features by history.  

The psychologist commented that a review of the Veteran's psychiatric treatment records indicated no diagnosis of PTSD and no indication that his exposure to stressors in Vietnam had been linked to his psychiatric symptoms.  She opined that, on her examination, the Veteran did not meet the criteria for PTSD.  She noted that he did not indicate any significant difficulties with intrusive thoughts (except during psychotic episodes) or distress associated with trauma-related triggers.  While she recognized the Veteran's reported bad dreams about Vietnam, she noted that these only occurred once or twice a year.  She pointed out that the Veteran indicated only mild avoidance with some restriction of affect and detachment, but without significant isolation or avoidance of reminders of his experiences in Vietnam.  She also highlighted that the Veteran was able to get seven to eight hours of sleep a night, and indicated no irritability or anger problems, hypervigilance, or exaggerated startle response.  While the Veteran experienced suspiciousness, which he thought might be related to his difficulty trusting other people in Vietnam, the psychologist found that there was no evidence that could link his experiences in Vietnam to his psychiatric symptoms.  

Records of VA treatment reflect that, in October 2008, the Veteran was seen in the PTSD clinic for an initial assessment screening.  His PTSD screen score was 54 (with 51 and above being described as symptomatic/meeting referral criteria).  The Veteran described stressors related to his time in Vietnam, including his belief that he may have fathered a daughter there, who sometimes controlled his thoughts and various events in his life.  He also reported coming under rocket and mortar attack in Vietnam, although he denied nightmares about these attacks.  He added that he had also become lost in the woods in Vietnam, at which time he feared for his life.  The psychologist found that the Veteran met the initial screening criteria, and was scheduled for a comprehensive PTSD assessment that morning.  

On comprehensive assessment, as regards criterion A for a diagnosis of PTSD, the Veteran repeated the stressors he reported during the initial assessment screening, and stated that his most disturbing memory was the fact that he might have fathered a child in Vietnam.  The examiner indicated that, although the Veteran did not meet the clear criteria for a stressful event, she would proceed with her evaluation, using his reported stressors (except thoughts about fathering a child) to complete her evaluation.  As regards criterion B for a diagnosis of PTSD, the Veteran did not have intrusive thoughts, distressing dreams, flashbacks, or psychological distress or physiological reactivity due to triggers.  Although he had occasional dreams about being lost from his platoon, he did not describe these dreams as nightmares and did not awaken in distress.  As regards criterion C, although the Veteran avoided movies about Vietnam, there was no avoidance of thoughts, inability to remember, anhedonia, detachment, restricted affect, or sense of a foreshortened future.  As regards criterion D, although the Veteran reported poor sleep, there was no irritability, concentration difficulty, hypervigilance, or exaggerated startle response.  In response to criterion E, the examiner noted that the symptoms indicated in criteria B and D did not last more than one month.  As regards criterion F, she indicated that the Veteran did not have clinically significant distress in family, work, or social functioning; rather, it was the Veteran's thoughts about fathering a child in Vietnam, and acute episodes when these thoughts were overwhelming, which had impaired his functioning.  The Axis I diagnoses were major depressive disorder, severe, with psychotic features and psychosis, not otherwise specified, rule out schizoaffective disorder.  

The examiner commented that, even assuming that the Veteran's reported stressors met criterion A for a diagnosis of PTSD, the Veteran did not meet the criteria for a diagnosis of PTSD.  It was clear that the Veteran's most predominant thought about Vietnam was that he might have fathered a child.  Although he wondered whether his thoughts about the child were "blocking out other things" the examiner indicated that this was not possible to determine, and that, "at this time patient does not meet criteria for PTSD."  She added that, assuming that the information about possibly fathering a child was accurate; events in Vietnam had had a significant impact on the Veteran's life and might have contributed, in part, to his current illness.  

The Board acknowledges that the record includes diagnoses of PTSD in February and April 2000, and a positive PTSD screen in May 2004; however, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

The Veteran filed his current claim for service connection for PTSD in May 2005; thus, the February and April 2000 findings, and the May 2004 PTSD screen do not satisfy the requirement of a current diagnosis of PTSD in this case.  The only evidence of record suggesting a possible diagnosis of current PTSD is the October 2008 initial assessment screening at the VA PTSD clinic, at which time the Veteran had a screening score which warranted referral.  Nonetheless, the very detailed and comprehensive PTSD assessment performed the same date failed to reveal a diagnosis of PTSD.  Rather, the examiner specifically opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board finds that the comprehensive PTSD assessment outweighs the initial assessment screening.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

[Parenthetically, the Board has considered the October 2008 examiner's statement that, assuming the information about the Veteran's reportedly fathering a child in Vietnam was true, events in Vietnam might have contributed, in part, to his illness.  This reference to his "illness" clearly refers to his diagnoses of major depressive disorder, severe, with psychotic features and psychosis, not otherwise specified, rule out schizoaffective disorder, rendered on that date.  As discussed in the introduction, the decision herein addresses solely the matter of entitlement to service connection for PTSD, and the request to reopen a claim for service connection for a psychiatric disorder other than PTSD is being referred to the RO for appropriate action.]

The conclusion that the Veteran does not meet the criteria for a current diagnosis of PTSD is further supported by the negative PTSD screen in April 2005 and the opinion of the June 2005 VA examiner, that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board acknowledges that, as noted above, that the Veteran's representative has argued that a new VA examination is warranted in this case.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, the June 2005 VA examination is adequate.  During the November 2006 hearing, the Veteran's representative asserted that the June 2005 VA examination was short and not well done, and, in June 2011, he argued that the June 2005 VA examination report was not supported by adequate reasons and bases.  Despite these assertions, the Veteran himself testified during the November 2006 hearing that the examination took about five and a half hours (although the VA examination report itself states that the Veteran was interviewed for 70 minutes).  Moreover, the June 2005 VA examiner reviewed the claims file, interviewed the Veteran, provided a thorough and detailed report, rendered a multiple axis diagnosis, and provided an explanation for her conclusions.  

The Board observes that the June 2005 VA examination report does reflect some inaccuracies as to the history of the Veteran's psychiatric treatment and diagnoses.  In this regard, the VA examiner stated that a review of the Veteran's VA treatment records did not indicate any diagnosis of PTSD.  This is inconsistent with the diagnoses of PTSD noted in February and April 2000 (discussed above).  Moreover, the Veteran reported that he spent three or four days on the inpatient psychiatry unit at the Providence VAMC in 1998, but the examiner stated that she could not locate any records of inpatient mental health treatment at the Providence VAMC.  The Board's review of the claims file reflects that records from an inpatient mental health hospitalization at the Providence VAMC in July and August 1998 were associated with the claims file in April 2000.  

Despite the incorrect statements by the June 2005 VA examiner, these errors do not change the fact that the Veteran was not found to meet the criteria for a current diagnosis of PTSD on examination.  Evidence regarding mental health treatment in 1998 and findings of PTSD in 2000 are not pertinent to the question of whether the Veteran met the diagnostic criteria for a current diagnosis of PTSD-the very matter on which this case turns.  Accordingly, the Board finds the June 2005 VA examination to be adequate to evaluate the claim for service connection for PTSD.  Moreover, the October 2008 PTSD assessment provides a thorough and detailed evaluation of the matter of a current diagnosis of PTSD.  As such, there is sufficient medical evidence of record for the Board to make a decision in this case, and further remand for additional medical evidence is unnecessary.  

Further, the Board notes that, in a June 2005 statement, the Veteran's wife indicated that the Veteran's VA physician, Dr.G., had stated that the Veteran has symptoms of PTSD.  Nonetheless, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, the question in this case is not whether the Veteran has some symptoms of PTSD, but, whether he meets the diagnostic criteria for PTSD set forth in DSM-IV.  See 38 C.F.R. §§ 3.304(f), 4.125.  

For all the foregoing reasons, the Board finds that the persuasive medical opinion evidence on the question of current diagnosis establishes that the Veteran does not meet the diagnostic criteria for a current diagnosis of PTSD.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As competent, probative evidence does not support a finding that the first, essential criterion for service connection for PTSD-a medical diagnosis of the condition in accordance with the diagnostic criteria for the condition-is met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as competent, persuasive evidence simply does not support the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


